Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 1 of 11




                                                              EXHIBIT
                                                                         exhibitsticker.com




                                                                D - 18
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 2 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 3 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 4 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 5 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 6 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 7 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 8 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 9 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 10 of 11
Case 3:17-cv-01734-JPW Document 40-11 Filed 12/20/18 Page 11 of 11
